DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 have been examined. 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In the instant case, claims 9-14 are directed to a non-transitory computer readable storage medium and claims 15-18 are directed to method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite determining a reward based on contribution which is an abstract idea. Specifically, the claims recite connecting to a pool…; determining the unique worker ID contribution…; storing information…; determining a reward using a transformed reward method…” which is grouped within the “certain methods of organizing human activity” grouping of abstract idea in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve determining the unique worker ID contribution , storing the information and determining a reward based on contribution which is a process that deals with commercial or legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed toward reward calculation (i.e. by dividing the hashrate of a user by the cumulative hashrate of all users at the time of a new confirmed reward, and multiplying the confirmed reward payout by the difference between a new confirmed reward and the previous confirmed reward.) which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such a non-transitory computer-readable storage medium, computing device, computing platform, modules merely use a computer as tool to perform an abstract idea. Specifically, a non-transitory computer-readable storage medium, computing device, computing platform, modules perform the steps or functions of determining the unique worker ID contribution, storing the information and determining a reward based on contribution. The use of a processor/computer as a tool to implement abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a non-transitory computer-readable storage medium, computing device, computing platform, modules to perform the steps/functions amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining a reward based on contribution. As discussed above, taking the claim elements separately, a non-transitory computer-readable storage medium, computing device, computing platform, modules perform the steps or functions of determining the unique worker ID contribution, storing the information and determining a reward based on contribution. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining a reward based on contribution. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining a reward based on contribution. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 9-18 further describe the abstract idea of determining a reward based on contribution. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recite “the storage medium of claim 9 further comprising one or more remote platforms”, however, specification does not describe this limitation.
Specification discloses (see Fig 1) that remote platform is separate than the storage medium who has machine readable instructions 106. 
Claim 14 is also rejected as it depends from claim 13

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the one or more computing platforms are pre-configured with machine- readable instructions to execute at least one or more module selected from the group consisting of instruction modules, computer program modules, mining pool providing modules, user ID assignment modules, user ID initializing modules, data storing modules, user blockchain wallet account creating modules, user blockchain wallet account using modules, user computing device using modules, user providing modules, and payout determination modules” claim further recites “wherein the at least one payout determination module comprises a transformed reward method” It is unclear to one of the ordinary skill in the art at the time application was filed that the manner wherein the at least one payout determination module comprises a transformed reward method further limit the claim because if user ID assignment modules selected then this limitation “wherein the at least one payout determination module comprises a transformed reward method” will never occur. 
Claims 2-6 recite “wherein the data storing module is configured to…”; “wherein the user blockchain wallet account creating module is configured to…”; “wherein the user blockchain wallet account using module is configured to…”; “wherein the user computing device using module is configured to…”; and “wherein the transformed reward method is configured to…” respectively. Claim 1 from which claims 2-6 are depends from recites “at least one or more module selected”.  Therefore, it is unclear to one of the ordinary skills in the art at the time application was filed that the manner claims 2-6 further limit the claim 1 because if user ID assignment modules selected from the modules then claims 2-6 will never occur.
Claims 9 and 15 recite the limitation "the total combined hashing power", “the information”, “the hashrate”, “the cumulative hashrate” and “the previous confirmed reward” in lines 13, 15, 18, 19 and 21 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recite “the storage medium of claim 9 further comprising one or more remote platforms” It is unclear to one of the ordinary skills in the art the manner the storage medium can comprises a remote platform. Additionally, Fig 1 disclose the remote platform is separate from storage medium. Therefore, the scope of the claim is unclear because remote platform is considered outside the scope of the claim. 
Claims 2-8, 8-14 and 16-18 are also rejected as each depends from claims 1, 9 and 15 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivasan (US 10839378).
With respect to claim 1 Srinivasan discloses: one or more computing platforms with electronic storage configured to communicate with one or more remote platforms; wherein the one or more computing platforms are pre-configured with machine- readable instructions to execute at least one or more module selected from the group consisting of instruction modules, computer program modules, mining pool providing modules, user ID assignment modules, user ID initializing modules, data storing modules, user blockchain wallet account creating modules, user blockchain wallet account using modules, user computing device using modules, user providing modules, and payout determination modules (See Fig 12, column 14 lines 5-35, 53-64); wherein the at least one payout determination module comprises a transformed reward method (See column 15 lines 1-19).
Additionally, with respect to “wherein the at least one payout determination module comprises a transformed reward method” this is optional language because if user ID initializing modules is selected then this limitation will never occur. According to MPEP "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation" (MPEP §2103 I. C).

Claims 2-6 recite “wherein the data storing module is configured to…”; “wherein the user blockchain wallet account creating module is configured to…”; “wherein the user blockchain wallet account using module is configured to…”; “wherein the user computing device using module is configured to…”; and “wherein the transformed reward method is configured to…” respectively. These are optional languages because if user ID initializing modules is selected in claim 1 then these limitation from claims 2-6 will never occur. According to MPEP "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation" (MPEP §2103 I. C).

With respect to claim 7, Srinivasan discloses all the limitations as described above. Srinivasan further discloses: wherein the one or more computing platforms and one or more remote platforms are operatively linked via one or more electronic communication links (See Fig 12).

With respect to claim 8, Srinivasan discloses all the limitations as described above. Srinivasan further discloses: wherein the one or more computing platforms and one or more remote platforms are selected from the group consisting of a server, a desktop computer, a laptop computer, a handheld computer, a tablet computing platform, a Page 22 of 2719019.0001 NetBook, a Smartphone, a gaming console, and mixtures thereof. (See Fig 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 10839378) in view of Applicant’s own disclosure.
With respect to claims 9 and 15 Srinivasan discloses: 
applying a computing device to a computing platform to pre-configure the computing platform with machine-readable instructions that execute at least one or more instruction modules, computer program modules, mining pool providing modules, user ID assignment modules, user ID initializing modules, data storing modules, user blockchain wallet account creating modules, user blockchain wallet account using modules, user computing device using modules, user providing modules, and payout determination modules (See Fig 12, column 14 lines 5-35, 53-64); 
connecting the computing device to a central mining pool account, wherein hashing power is converted to a reward (See column 13 lines 17-43); 
determining contribution to the total combined hashing power through a mining pool API (See column 15 lines 1-31); 
storing the information gathered on the mining pool API on a job database residing within the computing platform (See column 14 lines 52-65 and column 15 lines 1-31); 
determining a reward using a transformed reward method configured to determine confirmed reward payout to a user in an advanced timeframe (See column 14 lines 52-65 and column 15 lines 1-31); 
Srinivasan discloses a transformed reward method to determined reward payout (See column 14 lines 52-65 and column 15 lines 1-31). Srinivasan does not explicitly disclose specific formulas such as by dividing the hashrate of a user by the cumulative hashrate of all users at the time of a new confirmed reward, and multiplying the confirmed reward payout by the difference between a new confirmed reward and the previous confirmed reward. However, specific variable used in the formula are only describe the values used to perform a calculation and do not affect the manner in which the reward is used. It would have been obvious to one of the ordinary skills to use any variables in the formula that are necessary to calculate a reward according to a particular business model or goal, as this is a matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
Srinivasan does not explicitly disclose utilizing a unique worker ID for determining and connecting. However, Applicant own disclosure describe utilizing unique worker ID for performing different functions such as determining and connection. (See Specification paragraph 0059). Therefore, it would have been obvious to one of the ordinary skills in the art the time application was filed to modify the Srinivasan reference with prior art method disclose by the specification in order to identify the specific user’s contribution. 

With respect to claims 10 and 16, Srinivasan in view of Applicant disclosure discloses all the limitations as described above. Srinivasan further discloses: calculating a proportional reward in a proportional amount based on the unique worker ID contribution, and; posting the proportional reward to a customer account balance. (See column 15 lines 1-31 and column 19 lines 49-62).

With respect to claims 11 and 17, Srinivasan in view of Applicant disclosure discloses all the limitations as described above. Srinivasan further discloses: recording the customer account balance in a native wallet; ingesting information from a blockchain wallet API that is shared with a blockchain wallet, and; dispersing the proportional reward to the native wallet (See column 7 lines18-27, column 15 lines 1-31 and column 19 lines 49-62).

With respect to claims 12 and 18, Srinivasan in view of Applicant disclosure discloses all the limitations as described above. Srinivasan further discloses: recording and displaying data generated by the blockchain wallet through the blockchain wallet API, temporarily storing the proportional reward in the central mining pool account, and; sending the proportional award to at least one third party blockchain wallet (See column 7 lines18-27, column 15 lines 1-31 and column 19 lines 49-62).

With respect to claims 13-14, Srinivasan in view of Applicant disclosure discloses all the limitations as described above. Srinivasan further discloses: one or more remote platforms operatively linked via one or more electronic communication links with the one or more computing platforms; wherein the one or more computing platforms Page 24 of 2719019.0001 and one or more remote platforms are selected from the group consisting of a server, a desktop computer, a laptop computer, a handheld computer, a tablet computing platform, a NetBook, a Smartphone, a gaming console, and mixtures thereof (See Fig 12, column 13 lines 50-65, column 14 lines 5-35, 53-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685